NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            30-APR-2020
                                            10:05 AM




                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I


                YOLANDA NUNEZ, Plaintiff-Appellant, v.
            RICHARD MCGOUGH, et al., Defendants-Appellees


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 16-1-619(KKH))


            ORDER APPROVING STIPULATION TO DISMISS APPEAL
     (By:    Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)

            Upon consideration of the "Stipulation for Dismissal
with Prejudice of Appeal" (Stipulation), filed April 14, 2020, by
Defendants-Appellees Richard McGough and Polani, Inc., the papers
in support, and the record, it appears that (1) the parties
stipulate to dismiss the appeal with prejudice and bear their own
attorneys' fees and costs; (2) the Stipulation is dated and
signed by counsel for all parties appearing in the appeal;
(3) the appeal was docketed after the parties filed the
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Stipulation; and (4) dismissal is authorized by Hawai)i Rules of
Appellate Procedure Rule 42(b).
          Therefore, IT IS HEREBY ORDERED that the Stipulation is
approved, and the appeal is dismissed with prejudice.      The
parties shall bear their own attorneys' fees and costs.
          DATED:   Honolulu, Hawai#i, April 30, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2